Name: Commission Regulation (EEC) No 2557/80 of 3 October 1980 reimposing the levying of customs duties applicable to third countries on certain goods originating in Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 10 Official Journal of the European Communities 4. 10 . 80 COMMISSION REGULATION (EEC) No 2557/80 of 3 October 1980 reimposing the levying of customs duties applicable to third countries on certain goods originating in Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the goods in question be reim ­ posed, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Euro ­ pean Economic Community and the Republic of Austria (*), and in particular Protocol 1 thereto, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 2796/79 of 10 December 1979 establishing ceilings and Community supervision of imports of certain goods originating in Austria (2), and in particular Article 1 thereto, From 7 October 1980 to 31 December 1980, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following goods :Whereas Article 3 of the abovementioned Protocol provides that the goods listed below, imported under reduced duty rates according to Article 1 ( 1 ) to (3) are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : CCT heading No Description Origin 48.07 Paper and paperboard, impreg ­ nated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : C. Bleached paper and paper ­ board, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 grams or more per m2 D. Other :  Other, excluding coated printing or writing paper Austria CCT heading No Description Ceiling(tonnes) 48.07 Paper and paperboard, impreg ­ nated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : C. Bleached paper and paper ­ board, coated with kaolin or coated orx 'impregnated with artificial / plastic materials , weighing 160 grams or more per m2 D. Other :  Other, excluding coated printing or writing paper 13 987 Article 2 Whereas imports into the Community of those products originating in Austria, have reached that This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( 1 ) OJ No L 300, 31 . 12. 1972, p. 1 . (2 ) OJ No L 330, 27. 12. 1979 , p . 1 . 4. 10 . 80 Official Journal of the European Communities No L 261 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission